Apr 2420,11:42a Case 1:20-cv-02949-LAP Document 17 Filed 04/24/20 Page 1 of 3 p.1

Case 1:20-cv-02949-LAP Document 12 Filed 04/24/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

3M COMPANY,
Plaintiff, Case No.: 1:20-cv-02949 (LAP)(KNF)
-against- Jury Trial Demand
PERFORMANCE SUPPLY, LLC,
Defendant.
ORDER

TO SHOW CAUSE FOR TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION AGAINST PERFORMANCE SUPPLY LLC
——— A Te ee BY Ky BL

WHEREAS, the Court, having considered Plaintiff 3M Company’s (“3M”} Memorandum
of Law Support in Support of its Application for a Temporary Restraining Order and Preliminary
Injunction (the “Application”) against Defendant Performance Supply, LLC (“Defendant”),
together with the supporting Declarations of Charles Stobbie, David A. Crist, and A. John P.
Mancini (collectively, the “Declarations”), as well as the record and proceedings to date in the
above-captioned action.

IT IS HEREBY ORDERED that 3M’s Application is GRANTED in its entirety. It is
hereby further ORDERED that:

1. Defendant appear before The Honorable Loy ctla Al ‘ Ur © ska

LU
District Judge, United States pees Court for the ota trict of New York, on bet 1. :
bi tele ph one at a -in fh srovtded
° thOUS reet(4

De 2020, at | “Olsmn/pea, in-

fOr otk; New York 10613; and show cause (the “Show Cause Hearing”) as to why the Court should

not enter an Order, pursuant to FED. R. Crv. P. 65(a), that:

  

   

a. Preliminarily enjoins Defendant, its agents, servants, employees, officers and all

persons and entities in active concert and participation with them from using the “3M” trademarks

 
Apr 2420, 11:42a Case 1:20-cv-02949-LAP Document 17 Filed 04/24/20 Page 2 of 3 p.2

Case 1:20-cv-02949-LAP Document12 Filed 04/24/20 Page 2 of 3

(the “3M Marks”), the slogan “3M. Science Applied to Life” (the “3M Slogan”), and any other
word, name, symbol, device, or combination thereof that is confusingly similar to the 3M Marks
and/or the 3M Slogan, for, on, and/or in connection with the manufacture, distribution, advertising,
promoting, offering for sale, and/or sale of any goods or services, including, without limitation,
Plaintiffs 3M-brand N95 respirators, during the pendency of this action, and
b. Preliminarily enjoins Defendant, its agents, servants, employees, officers and all
persons and entities in active concert and participation with them from engaging in any false,
misleading, and/or deceptive conduct in connection with 3M and its products, including, without
limitation, representing itself as being an authorized distributor, vendor, agent, representative,
retailer, and/or licensee of 3M and/or any of 3M’s products (including, without limitation, 3M-
brand N95 respirators); falsely representing to have an association or affiliation with, sponsorship
by, and/or connection with, 3M and/or any of 3M’s products; falsely representing that 3M has
increased the price(s) of its 3M-brand N95 respirators; and offering to sell any of 3M’s products
at a price and/or in a manner that would constitute a violation of NEw YORK GENERAL BUSINESS
Law § 369-R, during the pendency of this action.
2. Sufficient reason having been shown therefor, from the date of this Order, through
and including the date of the Show Cause Hearing, Defendant, its agents, servants, employees,
officers and all persons and entities in active concert and participation with them, are hereby

temporarily restrained, pursuant to FED. R. Crv. P. 65(b), from engaging in any of the acts and/or

conduct described in Paragraphs 1(a)} and 1(b) of this Order, te Conan oral S rhe ae oy

CMLUSE
3. Pursuant to this Court’s equitable powers ani discretion, 3M need not post a bond.

4, 3M and/or its authorized representative(s) must serve a copy of this Order, to gether

with 3M’s Memorandum of Law, and the Declarations, in Support of 3M’s Application, on

 
Apr 24 20,11:42a Case 1:20-cv-02949-LAP Document17 Filed 04/24/20 Page 3 of 3 p.3

Case 1:20-cv-02949-LAP Document 12 Filed 04/24/20 Page 3 of 3

overn Lgl F Courter © nanmnil
Defendant and/or Defendant’s registered agent via personal service and/or First-feiass-Mieil at 3
dasliverad ss: OIE
Westbrook Way, Manalapan, New Jersey 07726, Ne or beforg April 20, ), 2020-atomeamemnpm
The foregoing shall constitute proper service and notice of this Order.
5. This Court shail retain jurisdiction to hear and determine all matters arising out of,
relating to, and/or otherwise concerning the interpretation and/or enforcement of this Order.

SO ORDERED this 2.4 24%, of April, 2020. aA L'4S ai

Swwtdla Qi. Pitih 4

United States District Judge

   
  

6. Opposition na shall be Lilec! no laler
tan noon on Apil J we cpl "4 papers, ‘Gang,

shail be bak No NCC

Meg 2.

 
